FILED
                            NOT FOR PUBLICATION
                                                                            MAY 26 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GLOBAL ENTERPRISES, LLC,                         Nos. 14-35841
                                                      15-35026
              Plaintiff-Appellant,
                                                 D.C. No. 2:13-cv-01662-TSZ
 v.

MONTGOMERY PURDUE                                MEMORANDUM*
BLANKINSHIP & AUSTIN PLLC,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                        Argued and Submitted May 19, 2017
                               Seattle, Washington

Before: HAWKINS, GOULD, and PAEZ, Circuit Judges.

      Global Enterprises, LLC (“Global”) appeals the adverse grant of summary

judgment to Montgomery Purdue Blankinship & Austin PLLC (“Montgomery

Purdue”) in its malpractice and breach of fiduciary duty action. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.


      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
1.    Global has not offered sufficient evidence to create a genuine issue of material

fact whether Global and Montgomery Purdue formed an attorney-client relationship

in the EVYA case. See Bohn v. Cody, 832 P.2d 71, 75 (Wash. 1992). While Global’s

Frank Steuart avers he believed Montgomery Purdue represented Global in the EVYA

case, that belief was not reasonable based on the attending circumstances at trial. See

id. (explaining that the court considers the reasonableness of a client’s belief at the

time of the allegedly tortious act). Accordingly, there was no error in granting

summary judgment to Montgomery Purdue on this claim.

2.    Global’s breach of fiduciary duty claim also fails. Although Montgomery

Purdue did owe Global a fiduciary duty in the Stabbert case, see In re Estate of

Larson, 694 P.2d 1051, 1054 (Wash. 1985), that duty did not require Montgomery

Purdue to protect Global’s interests in the EVYA case. Additionally, Montgomery

Purdue did not impermissibly limit the scope of its representation under Washington

Rule of Professional Conduct 1.2(c). Accordingly, there was no error in granting

summary judgment to Montgomery Purdue on this claim.

      AFFIRMED.




                                          2